Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 30, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  161486                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 161486
                                                                    COA: 352457
                                                                    Wayne CC: 18-007252-FC
  PHILLIP JAMES KUNASZ,
             Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 5, 2020 order
  of the Court of Appeals is considered and, it appearing to this Court that the case of
  People v Davis (Docket No. 160775) is pending on appeal before this Court and that the
  decision in that case may resolve an issue raised in the present application for leave to
  appeal, we ORDER that the application be held in ABEYANCE pending the decision in
  that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 30, 2020
           p1027
                                                                               Clerk